Citation Nr: 0407821	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-16 241	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for a left 
knee disability and assigned a 10 percent disability rating.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected left knee 
disability is manifested by no more than slight limitation of 
range of motion, fairly good knee stability, and subjective 
complaints of chronic pain.


CONCLUSION OF LAW

The criteria for an initial disability evaluation higher than 
10 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.7, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5263 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In June 2000, the RO received the veteran's claim for service 
connection for the residuals of repair of his left knee 
ligaments.  In December 2001, the RO granted the veteran's 
claim for service connection for a left knee disability, and 
awarded the currently assigned 10 percent disability 
evaluation, from which the veteran appealed.  The RO based 
its decision in large part on service medical records, which 
showed that in October 1975 the veteran claimed he was 
injured when his track vehicle hit a bump, causing another 
Marine to land against his left knee.  The service medical 
records indicate that it was an amphibious tractor in which 
the veteran was injured.  He was hospitalized the day after 
the injury and underwent surgical repair of a torn medial 
collateral ligament, and was ultimately discharged from the 
hospital in December 1975.

The RO also considered private treatment records from D.P., 
M.D., dated from May to October 2000.  These show that in May 
2000, the veteran complained of chronic knee pain dating back 
to 1975.  The veteran indicated that while in the military he 
was involved in a personnel carrier accident in which the 
vehicle turned over and evidently caused an injury to his 
medial collateral ligament.  The veteran stated that he 
experienced intermittent left knee pain since 1975, which had 
worsened in the previous couple of years.  He complained of 
swelling, giving way, and pain upon going down steps.

Upon examination, Dr. P. noted a left sided limp and 
approximately neutral alignment.  Flexion was limited to 90 
degrees.  No medial or lateral laxity was found.  The veteran 
had no well localized joint pain, but did have a moderate 
degree of left patellofemoral crepitus.  Dr. P. diagnosed an 
irritated left knee, left knee effusion radiographically and 
no evidence of ligamentous laxity.

Also in May 2000, the veteran underwent magnetic resonance 
imaging (MRI) of his left knee.  Dr. P. noted that the 
lateral collateral ligament and superior portion of the 
medial collateral ligament were intact and the patellofemoral 
relationships were normal.  The impression was moderate sized 
knee effusion, intact lateral meniscus and cruciate 
ligaments, and medial compartment obscured by ferromagnetic 
artifact, i.e., a metallic staple.

In a May 2000 follow-up treatment record, Dr. P. noted that 
the veteran's knee showed no improvement.  Dr. P. reviewed 
the findings of the MRI and indicated the veteran continued 
to have no confidence in his knee.  He lacked 5 degrees of 
full extension.  The veteran's physician ordered an 
arthrogram.

In June 2000, the veteran underwent diagnostic arthroscopy, 
and also chondroplasty with microfracture technique performed 
by Dr. P.  The physician found a large area of grade 4 
chondromalacia involving the central, medial, and lateral 
portions of the femoral groove.  The physician noted that 
there were no complications, and the veteran tolerated the 
procedure well.

In a June 2000 written statement, Dr. P. indicated that he 
was the veteran's treating physician.  Dr. P. stated that the 
veteran had undergone diagnostic arthroscopy of his left knee 
and it was determined that he had a severe chondromalacia of 
the femoral groove.  A chondroplasty had been performed.  He 
indicated the veteran had degenerative arthritis of a limited 
portion of his knee involving the patellofemoral joint, and 
that the veteran was on crutches for six weeks following his 
surgery.

In a July 2000 follow-up treatment report, Dr. P. noted that 
the veteran's swelling had decreased, although he continued 
to have some discomfort.  The veteran had full range of 
motion, and Dr. P. started him on physical therapy.

In an August 2000 clinical entry, Dr. P. indicated that the 
veteran had no effusion and had full range of motion, 
although his pain level had not decreased.  An additional 
August 2000 clinical entry shows that the veteran continued 
to complain of discomfort.  In September and October 2000, 
Dr. P. treated the veteran's left knee with three Synvisc 
injections.

The RO also reviewed the findings of the veteran's November 
2001 orthopedic examination.  According to the examination 
report, the veteran complained of continued chronic pain with 
intermittent severe pain.  His pain increased while using 
stairs and walking up a gentle incline.  He had limited 
activity and significant stiffness in the morning, but pretty 
good stability.  The veteran reported an inability to squat 
or kneel, and some decreased range of motion with flare-ups.  
The veteran worked as a welder, where he had to do a lot of 
squatting and kneeling and, therefore, was currently on light 
duty.  The veteran indicated that increased activity caused 
more related pain but not incoordination or instability.

Upon examination, the veteran's left knee was midline with a 
slight fullness, as compared to the right knee, with no 
effusion.  The veteran had a 6-centimeter curved incision and 
residual arthroscopy incisions on his knee that were well 
healed.  On range of motion, he had significant 
patellofemoral crepitus as well as crepitus within the joint.  
He had minimal joint line tenderness, but significant 
patellofemoral tenderness.  Flexion was to 130 degrees and 
extension to 10 degrees.  The veteran had negative McMurray's 
and anterior drawer sign.  His quadriceps measured 16 inches 
and equal, and his sensory and strength were intact.

The diagnosis was status post medial collateral tear with 
subsequent repair and status post repeat arthroscopies for a 
meniscal tear, now with chronic pain but not associated 
incoordination or instability.  The VA examiner opined that 
the veteran had no significant loss of range of motion.  The 
examiner said that the veteran's flare-ups occurred 
approximately 20 percent of the time, with approximately 
10 degrees loss of range of motion secondary to pain, but 
without instability.

X-ray films of the veteran's left knee taken during the 
November 2001 VA examination showed a fixation device in the 
medial tibial plateau.  There was no evidence of loosening, 
but there were mild degenerative changes in all compartments 
and a faint fluid collection in the suprapatellar.  The 
impression was postoperative changes in the medial tibial 
plateau and mild, pan-compartment degenerative change.

In August 2002, the veteran again underwent VA orthopedic 
examination.  He complained of continual daily left knee 
pain, usually medial and posterior.  He said he avoided 
kneeling, walking, and outdoor activities.  He had some 
intermittent swelling and regular morning stiffness.  He 
stated that range of motion was significant and chronically 
reduced.  The veteran denied any locking of his knee, but 
complained it was weak and collapsed at times, especially on 
stairs or inclines.  He indicated that he used a brace when 
trying an activity such as skiing.

Upon examination, the veteran was found to have some 
buttressing of the medial joint, and tenderness medially and 
posteriorly.  There was 3+ crepitation on range of motion, 
which was from 0-130 degrees.  There was no lateral 
collateral, medial collateral, or cruciate ligament laxity 
identified.  The diagnosis was torn medial meniscus, left 
knee, status post repair, torn medial collateral ligament, 
left knee, status post repair, with degenerative joint 
disease.  The VA examiner opined that, during flare-ups, the 
veteran would lose 10 to 15 degrees in flexion, with a mild 
alteration in his gait and mild diminished endurance 
secondary to the pain during those flare-ups.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003). 

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In October 2001 and June 2002, the RO provided the veteran 
with correspondence clearly outlining the evidence needed to 
substantiate his claim, which evidence the RO would obtain, 
and which evidence the veteran was responsible for obtaining.  
In addition, the veteran was advised, by virtue of a detailed 
May 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  See Conway, supra, at 1373, 
holding that an appellate body is "shirking its duty" if it 
fails consider the harmless error doctrine.

Accordingly, we find no prejudicial error in this case; VA 
has satisfied its duty to assist the veteran in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claim, under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Left Knee Disability

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that the words "slight," moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Moreover, the use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Board notes that this is a case in which the veteran has 
expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against granting an increased evaluation for the veteran's 
service-connected left knee disability.

The veteran's left knee disability is currently assigned a 10 
percent evaluation under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010 (2003).  Under this code, arthritis 
due to trauma is to be rated as degenerative arthritis under 
DC 5003.  DC 5003 directs that degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved, 
which in this case is either DC 5260 or 5261.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2003).  

Under Diagnostic Code 5260, a 0 percent disability rating is 
assigned when flexion of the leg is limited to 60 degrees, a 
10 percent disability rating is assigned when flexion is 
limited to 45 degrees, a 20 percent disability rating is 
assigned when flexion of the leg is limited to 30 degrees, 
and a 30 percent disability rating is assigned when flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
DC 5261 warrants a noncompensable rating when leg extension 
is limited to 5 degrees, a 10 percent rating when extension 
is limited to 10 degrees, a 20 percent disability rating when 
leg extension is limited to 15 degrees, a 30 percent 
disability rating when leg extension is limited to 20 
degrees, a 40 percent disability rating when leg extension is 
limited to 30 degrees, and a 50 percent disability rating 
when leg extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  Normal range of motion of the knee is to 
140 degrees in flexion and to 0 degrees in extension.  See 38 
C.F.R. § 4.71, Plate II (2003).

During his most recent August 2002 VA examination, the 
veteran's range of motion of his knee showed flexion to 130 
degrees and extension to 0 degrees (indicating normal 
extension to the straight leg position.  The VA examiner 
opined that during flare-ups the veteran would lose 
approximately 10 to 15 degrees in flexion.  Even taking these 
findings in the light most favorable to the veteran, his 
range of motion warrants noncompensable ratings under DCs 
5260 and 5261.

The Board notes that during his November 2001 VA examination, 
the veteran's range of motion was to 130 degrees flexion and 
to 10 degrees extension.  Under DC 5260, again the veteran 
would be rated as noncompensable, and under the criteria of 
DC 5261, he would be rated as 10 percent disabling, no 
increase from his current rating.  The VA examiner opined 
that during flare-ups the veteran would likely experience 10 
degrees loss of range of motion.  If all 10 degrees were lost 
in flexion, the veteran would still be rated as 
noncompensable under DC 5260, but if all 10 degrees lost were 
in extension, his disability rating would increase under 
DC 5261.  Nevertheless, the VA examiner failed to specify 
whether the veteran would experience the loss of range of 
motion in his knee extension or flexion, and the Board cannot 
speculate as to the examiner's intent.  Furthermore, the more 
recent August 2002 VA examination findings revealed 0 degrees 
of extension at all times, which does not support an 
increased rating under DC 5261.

When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  The 
knee is a major joint.  This was the basis for the veteran's 
current disability rating granted by the RO.

In the absence of limitation of motion, a 10 percent 
disability rating must be assigned when X-ray evidence shows 
involvement of two or more major joints or joint groups, and 
20 percent disability assigned when X-ray evidence shows 
involvement of two or more major joints or joint groups with 
occasional incapacitating exacerbations.  Id.  The veteran 
does not contend, and the competent medical evidence does not 
show, that more than one of the veteran's major joints is 
affected by degenerative arthritis.  The veteran, therefore, 
cannot be rated in excess of 10 percent disabling under DCs 
5010 or 5003.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

In this case, the veteran stated during his November 2001 VA 
examination that he experienced chronic pain with 
intermittent severe pain, which increased when he walked up 
stairs or gentle inclines.  The veteran reported flare-ups 
occurring approximately 20 percent of the time.  However, the 
VA examiner opined that the veteran loses approximately 10 
degrees of range of motion due to pain during flare-ups.  
Furthermore, during his August 2002 VA examination, the 
veteran reported only intermittent swelling.  The VA examiner 
opined that the veteran experienced a loss of 10 to 15 
degrees of flexion and mild diminished endurance secondary to 
pain during these flare-ups.

The Board recognizes these complaints and symptoms, but there 
is currently no medical evidence of deficits in motor 
strength or muscle atrophy in the service-connected knee.  
Furthermore, the functional impairment that can be attributed 
to the veteran's left knee disability has been adequately 
taken into account in assigning the current 10 percent 
rating.  After carefully reviewing the pertinent evidence of 
record, the Board finds that the criteria for a rating in 
excess of 10 percent for the veteran's left knee disability 
has not been met.  There is no credible evidence that 
additional factors such as flare-ups restrict motion to such 
an extent that the criteria for a rating higher than 10 
percent would be justified for the service-connected left 
knee under DCs 5003 and 5010.  The Board will therefore 
determine whether the veteran's condition could be rated as 
higher than 10 percent disabling under a separate diagnostic 
code.

The veteran's left knee disability could also be evaluated 
under DC 5256 (ankylosis of the knee).  Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  See 
Stedman's Medical Dictionary 90 (27th ed. 2000).  A 30 
percent rating is warranted for ankylosis of the knee in 
slight flexion, between 0 and 10 degrees.  Id.  A 40 percent 
disability rating is assigned for flexion between 10 and 20 
degrees.  Id.  A 50 percent disability rating is assigned for 
flexion between 20 and 45 degrees.  Id.  Ankylosis of the 
knee in flexion at more than 45 degrees warrants a 60 percent 
evaluation.  Id.  Given the evidence as outlined above, the 
Board finds that the veteran's left knee has never been 
ankylosed.  No doctor has ever diagnosed the veteran with 
ankylosis, nor has the veteran complained of an inability to 
move his knee.  He is therefore ineligible for an increased 
disability rating under DC 5256.

Under the criteria of Diagnostic Code 5257, recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  38 C.F.R. § 4.71a, DC 5257 (2003).  
During his November 2001 VA examination, the veteran reported 
"pretty good" stability in his knee, and the examiner found 
no instability.  During his August 2002 VA examination, the 
veteran did not report instability in his knee, but noted 
that it was weak at times.  However, the veteran must have 
moderate knee instability to increase to 20 percent disabling 
under DC 5257.  At most, the veteran's single complaint of 
occasional weakness warrants a 10 percent disability rating 
under DC 5257, the rating for slight knee instability.  The 
veteran is already rated as 10 percent disabled under 
DC 5010.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
In this case, however, the veteran is not evaluated under DC 
5257, and the objective evidence of record does not 
demonstrate findings to warrant a compensable evaluation for 
instability of the knee.

Under the criteria of DC 5258, a 20 percent disability rating 
is assigned for semilunar dislocated cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a, DC 5258 (2003).  While Dr. P. reported 
effusion in May 2000 before the veteran's surgery, he then 
reported no effusion in a July 2000 treatment record, after 
the veteran's knee surgery.  Furthermore, the November 2001 
VA examiner reported no effusion in the left knee, and during 
his August 2002 VA examination the veteran denied any locking 
of his knee.  DC 5258, therefore, is not for application.

In evaluating the veteran under DCs 5010 and 5003 above, the 
Board has already taken into consideration the veteran's 
possible disability rating based on his range of motion under 
DCs 5260 and 5261.  As previously discussed, the veteran 
would be rated as noncompensable under these Diagnostic 
Codes.

Under the criteria of DC 5262, a 10 percent disability rating 
is assigned when there is malunion of the tibia and fibula, 
with slight knee or ankle disability, and a 20 percent 
disability rating when there is malunion of the tibia and 
fibula, with moderate knee or ankle disability.  A 30 percent 
disability rating is assigned with these same conditions and 
marked knee or ankle disability.  Id.  A 40 percent 
disability rating is assigned when there is nonunion of the 
tibia and fibula with loose motion, requiring a brace.  The 
report from the veteran's August 2002 VA examination 
indicates that the veteran used a brace when trying an 
activity such as skiing.  However, no competent evidence of 
record shows the veteran needed to use a brace with any 
regularity or for everyday activities.  Furthermore, no 
evidence has shown a diagnosis of malunion or nonunion of the 
tibia and fibula.  DC 5262, therefore, is not for 
application.

The maximum disability rating under both DC 5259 and 5263 is 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5259 and 
5263 (2003).  Since the veteran is already evaluated as 10 
percent disabled under DC 5010, the Board determines that he 
would not benefit from consideration under either DC 5259 or 
5263 and, therefore, finds no purpose in evaluating the 
veteran under these diagnostic codes.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
left knee disability.  While he clearly complains of 
recurrent pain, there is no indication that his left knee 
disability, in and of itself, is productive of marked 
interference with employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of the VA 
Rating Schedule, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his left knee disability, treatment 
records are devoid of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings, and the 
record shows no evidence that his knee disability has 
severely interfered with the veteran's ability to work.

Moreover, the medical evidence since the veteran filed his 
claim has not shown that the surgical scar of the left knee 
has been poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2003), effective prior 
to July 31, 2002; Fed. Reg. 62,889 (October 9, 2002), 
effective July 31, 2002.  The scar observed on VA examination 
in November 2001 was reported as well healed and consistent 
with the veteran's history of left knee surgery in service.  
It was not noted to be infected or otherwise symptomatic, and 
the veteran has not complained of pain associated with his 
left knee surgical scar.  Accordingly, a separate compensable 
rating under the holding in Esteban v. Brown, 6 Vet. App. 259 
(1994), is not warranted.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection in June 2000 has his left knee 
disability been more disabling than as currently rated under 
this decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a rating in excess of 10 
percent for the veteran's left knee disability, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (old and new 
version; Gilbert, supra.


ORDER

An initial evaluation in excess of 10 percent for a left knee 
disability is denied.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



